Title: Notes on Debates, 13 March 1787
From: Madison, James
To: 


Nothing noted till
Teusday March 13. [1787]
Col. Grayson & Mr. Clarke having lately moved to have the military stores at Springfield in Massachusetts removed to some place of greater security, the motion was referred to the Secretary at War, who this day reported agst. the same as his report will shew. No opposition was made to the report, and it seemed to be the general sense of Congs. that his reasons were satisfactory. The Movers of the proposition however might suppose the thinness of Congs. (8 States only being present) to bar any hope of successful opposition.
Memor[an]dum. Called with Bingham to day on Mr. Guardoqui, and had a long conversation touching the Western Country—the Navigation of the Mississpi—and commerce; as these objects relate to Spain & the U. S. Mr. B. opened the conversation with intimating that there was reason [to] believe the Western people were exceedingly alarmed at the idea of the projected Treaty which was to shut up the Missippi and were forming committees of correspondence &c. for uniting their councils & interests. Mr. Guar. with some perturbation replied that as a friend to the U. S. he was sorry for it for they mistook their interest; but that as the Minister of Spain, he had no reason to be so. The result of what fell in the course of the conversation from Js M. & Mr. B. was, that it was the interest of the two nations to live in harmony.
That if Congress were disposed to treat with Spain on the ground of a Cession of the Missippi, it would be out of their power to enforce the treaty—that an attempt would be the means of populating the western Country with additional rapidity—that the British had their eye upon that field, would countenance the separation of the Western from the Eastern part of N. A; promote the settlement of it, and hereafter be able to turn the force springing up in that quarter agst. Spanish America, in cooperation with their naval armaments—that Spain offered nothing in fact to the U. S. in the commercial scale which she did not grant to all other nations from motives of interest.
Mr. Guardoqui would not listen to the idea of a right to the navigation of Mississpi by the U. S. contending that the possession of the two banks at the mouth shut the door agst. any such pretension. Spain never would give up this point. He lamented that he had been here so long without effecting any thing: and foresaw that the consequences would be very disagreeable. What would these consequences be?—he evaded an answer by repeating general expressions. Spain could make her own terms he said with G. Britain. He considered the Commercial connection proposed as entirely in favor of the U. S. & that in a little time the ports of Spain wd. be shut agst. fish. He was asked whether agst. all fish or only agst. fish from U. S.: from all places not in treaty he said with Spain. Spain would act according to her own ideas. She would not be governed by other people’s ideas of her interest.
He was very sorry for the instructions passed by Virginia; he foresaw bad consequences from them. He had written to soften the matter as well as he cd. but that troops & stores wd. certainly reinforce N. Orleans in consequence of the Resolutions.
He had not conferred at all with the Minister of For. Affairs since Octr. and did not expect to confer again. He did not expect to remain much longer in America. He wished he might not be a true prophet, but it would be found that we mistook our interest, and that Spain wd. make us feel the vulnerable side of our commerce by abridging it in her ports.
With an air of ostensible jocoseness he hinted that the people of Kentucky would make good Spanish subjects, and that they would become such for the sake of the privilege annexed to that character.
He seemed to be disposed to make us believe that Spain & Britain understood one another—that he knew the views of G. Britain in holding the western posts—and that Spain had it in her power to make G. B. bend to her views. He affected a misterious air on this point, which only proved that he was at a loss what to say to the probability and tendency of a connection between G. B. & the western settlements, in case the mississpi sd. be given up by Congs.
He intimated that Spain could not grant any inlet of the American trade by Treaty: but that in case of a treaty, trade thro’ the Missippi as well as other channels wd. be winked at.
In speaking of the Mississpi and the right of Spain he alluded to the case of the Tagus which Spain had never pretended to a right of navigating thro’ Portugal. It was observed to him that in estimating the rights of Nations in such cases regard must be had to their respective proportions of territory on the River. Suppose Spain held only 5 Acres on each side at the mouth of Missipii wd. she pretend to an exclusive right in such case? He said that was not the Case; Spain had a great proportion. How much? After some confusion & hesitation he sd. she claimed at least as far as the Ohio. We smiled, & asked how far Eastwardly from the Mispi. He became still more at a loss for an answer, & turned it off by insinuating that he had conversed on that matter with the Secretary of F. Affairs.
He was reminded of the doctrine maintained by Spain in 1608, as to the Scheld. He seemed not [to] have known the fact, and resolved it into some political consideration of the times.
He was asked whether the partition of the B. Empire could deprive this part of it, of the rights appertaining to the King of G. B. as King of this Country, and even whether the rupture of G. B & Spain could deprive, in justice, the U. S. of Rights which they held under the Treaty of 1763 whilst they remained a part of the British Empire? Whether in case no such rupture had happened. the Treaty between Spain & that part of the Empire would have been dissolved by the Revolution? &c &c. He did not seem well to understand the principles into which such questions resolved themselves—and gave them the go by, referring the claim of Spain principally to her conquests of the British possessions in N. America.
He betrayed strongly the anxiety of Spain to retard the population of the Western Country; observing that when ever sufficient force should arise therein, it wd. be impossible for it [to] be controuled: That any conciliating measures that might be taken now, would have little effect on their temper & views 50 or 100 years hence when they should be in force.
When we rose to take leave, he begged us to remember what he had said as to the inflexibility of Spain on the point of the Mississpi and the consequences to America of her adherence to her present pretensions.
